Citation Nr: 0923822	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in July 2007.  This matter was 
originally on appeal from September 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In January 2004, the Veteran testified at a RO hearing before 
Decision Review Officer.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

Notably, the reopened issue of service connection for 
residuals of trauma to the tailbone, including herniated 
nucleus pulposus of L5-S1 lumbosacral vertebrae was 
previously remanded by the Board in its July 2007 decision.  
However, based on the medical examination and medical opinion 
obtained pursuant to the remand, service connection was 
established for degenerative joint disease of the lumbar 
spine (previously diagnosed as residuals of trauma to the 
tail bone) in a July 2008 rating decision.  Thus, as the 
Veteran has been granted the full benefits sought on appeal 
with respect to that issue, it is outside the scope of this 
appeal and is no longer before the Board.  

Also, the Board notes that additional evidence has been 
received from the Veteran since the last adjudication of the 
claim in July 2008.  The Veteran through his representative 
waived his right to initial RO consideration of the new 
evidence in the May 2009 Post-Remand Brief.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider any pertinent evidence contained therein in the 
first instance in evaluating the issue on appeal.       





FINDING OF FACT

The Veteran's service-connected hemorrhoids are manifested by 
anal itching, burning, pain, swelling, occasional rectal 
bleeding, thrombosis, and frequent recurrences.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for hemorrhoids have 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As previously explained in the July 2007 Board remand, the 
Veteran was not provided with proper notice prior to the 
initial denial of his claim.  However, pursuant to the 
remand, the record reflects that the Veteran was sent 
correspondence dated in August 2007 that advised him of the 
evidence needed to establish entitlement to an increased 
evaluation for his claimed disability and how VA determines 
the disability rating and described the types of evidence and 
information that the Veteran needed to submit in support of 
his claim.  The Appeals Management Center (AMC) also 
explained what evidence VA was responsible for obtaining and 
would make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The AMC further explained to 
the Veteran how VA determines the effective date in said 
correspondence.  While such notice was not provided prior to 
the initial denial of the Veteran's claim, the August 2007 
notice was followed by readjudication of the claim, thus, 
curing the timing defect.   

While this case was in remand status, the United States Court 
of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the aforementioned August 2007 VCAA notice letter, the 
Veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and, generally, his 
daily life (e.g., the Veteran was advised that he may provide 
statements discussing his disability symptoms from people who 
have witnessed how they affect him.).  The AMC also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s), and included examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  Thus, the first, third, and 
fourth Vazquez elements were satisfied by virtue of the 
August 2007 VCAA notice letter.  

Notice of the second Vazquez element has not been satisfied.  
However, it is not clear that such notification is necessary 
as the diagnostic code under which the Veteran is rated does 
not contain in its criteria the requirement of a specific 
test result or measurement for entitlement to a higher 
disability rating.  Rather, while certain symptomatology is 
contemplated, the Veteran may be entitled to a higher rating 
by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life.  Notwithstanding the 
foregoing, the Board notes that the rating decisions, 
statement of the case, and multiple supplemental statements 
of the case addressed the criteria necessary to receive a 
higher disability rating for his service-connected 
hemorrhoids and the January 2005 statement of the case 
actually included the rating criteria relevant to the 
Veteran's increased rating claim.  In consideration of the 
foregoing, it is reasonable to expect that the Veteran is 
aware of the specific criteria needed to substantiate his 
increased rating claim.  Furthermore, the record clearly 
reflects that the Veteran has had a meaningful opportunity to 
participate in the adjudication of this appeal such that any 
lack of notice with respect to the second Vazquez element did 
not affect the essential fairness of the adjudication.

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the rating decisions, the statement of the 
case, and the supplemental statements of the case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's statutory duty to assist, the Veteran was 
afforded with a medical examination in June 2008 in 
connection with his claim pursuant to the Board's remand.  A 
review of the examination report reveals that it is adequate 
for rating purposes.  Also, treatment records identified as 
relevant to the Veteran's claim have been obtained and are 
associated with the claims folder, to the extent possible.  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks entitlement to a compensable evaluation for 
hemorrhoids.  The Board notes that a noncompensable 
evaluation is assigned under Diagnostic Code 7336 when the 
evidence shows mild or moderate external or internal 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008). 

Under Diagnostic Code 7336, a 10 percent rating is warranted 
when there is evidence of external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted when there is evidence of 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  Id.  

After review of the pertinent evidence of record relevant to 
the appeal period, the Board finds that the disability 
picture associated with the Veteran's service-connected 
hemorrhoids more closely approximates the schedular criteria 
for a 10 percent rating for the entire period.  In this 
regard, the Board recognizes that there is no indication that 
the Veteran's hemorrhoids are irreducible or with excessive 
tissue.  However, the medical evidence does indicate that the 
Veteran's hemorrhoids are manifested by thrombosis and 
frequent recurrences.  Indeed, at the June 2008 rectum and 
anus examination, the examiner noted that the Veteran had a 
history of having several episodes of thrombosed hemorrhoids 
that were relieved after multiple surgeries in his doctor's 
office.  The Veteran also reported that he had recurrences of 
hemorrhoids four or more times per year without thrombosis 
and approximately one recurrence with thrombosis per year.  
The Board further notes that the Veteran competently and 
credibly told the examiner that his hemorrhoids were 
manifested by anal itching, burning, pain, swelling, and 
occasional rectal bleeding.  Thus, while the Veteran does not 
demonstrate all of the symptomatology contemplated in the 
schedular criteria for a 10 percent rating, the Board finds 
that his overall disability picture more closely approximates 
such rating.  38 C.F.R. § 4.7 (2008).  Moreover, the Board 
finds that a 10 percent rating is warranted throughout the 
appeal period.  

Although the Board has considered whether the Veteran is 
entitled to the next higher rating of 20 percent for his 
service-connected hemorrhoids, the assignment of a 20 percent 
rating is not supported by the record.  As noted above, there 
is no indication of persistent bleeding with secondary anemia 
or with fissures.  As noted above, the Veteran reported that 
he only had occasional bleeding due to his hemorrhoids.  
Additionally, the examiner wrote that there were no fissures 
present at that time and there is no evidence showing that 
the Veteran has had fissures associated with his hemorrhoids 
at any time relevant to the appeal period.  Furthermore, the 
Board notes that there is no indication that the Veteran has 
anemia due to his service-connected hemorrhoids.  Thus, it is 
clear that the Veteran neither meets nor approximates the 
schedular criteria for a 20 percent disability rating for 
hemorrhoids.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's hemorrhoid disability that warrants further 
consideration of alternate rating codes.  

The record reflects that the Veteran is no longer working and 
is retired.  Nevertheless, to the extent that the Veteran's 
hemorrhoids affect his employability, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, there 
is no unusual or exceptional disability picture.  Thus, 
referral for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted in this case.


ORDER

Entitlement to a 10 evaluation for service-connected 
hemorrhoids is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


